The court held, that the bond was not a bond to the officer who had the warrant, taken colore officii, but to the parties who sued out the warrant; that the variance from the terms of the statute, in the condition, did not render' the bond void, though broader than could have been required by the obligors, but the obligors could not now complain that they had bound themselves to do what had not been required of them. The defects' in the declaration were held cured by the verdict, and the judgment of the Supreme Court was reversed, and that of the Common Pleas affirmed, by an unanimous vote, 22 being present.